 GOETHE HOUSE NEW YORK257Goethe House New York, German Cultural Centerand District 65, International Union, UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America (UAW), AFL-CIO,Petitioner. Case 2-RC-19263March 29, 1988DECISION AND DIRECTION OFELECTIONBY CHAIRMAN STEPHENS AND MEMBERBABSON AND CRACRAFTUpon a petition for representation filed March 5,1982, under Section 9(c) of the National Labor Re-lations Act, a hearing was held before Hearing Of-ficer Wendell Shepherd on various dates betweenMarch 29 and April 27, 1982. Following the hear-ing and pursuant to the Board's Rules and Regula-tions, and by direction of the Regional Director forRegion 2, this proceeding was transfered to theBoard for decision. Thereafter, briefs were filed bythe Employer and the Petitioner.The Board has reviewed the hearing officer'srulings made at the hearing and finds that they arefree from prejudicial error. The rulings are af-firmed.On the entire record' in this case, the Boardmakes the following findings.I. THE BOARD'S JURISDICTIONThe parties stipulated thal, the Employer, GoetheHouse New York, German Cultural Center, is oneof 114 worldwide branches of the Goethe Institutelocated in Munich, Germany. The Goethe Instituteis a nonprofit organization sponsored by the For-eign Office of the Federal Republic of Germany.Goethe House New York is a center for cultural,educational, and informational exchange. It per-forms these functions on behalf of the Federal Re-public of Germany pursuant to an agreement be-tween it and the Goethe Institute. The six branchesof the Goethe Institute that operate in the UnitedStates, including Goethe House New York, havean annual aggregate budget in excess of $1 million,which is funded directly by the Federal Republicof Germany.The Employer contends that the Board is with-out jurisdiction in this proceeding because it is anThe Employer has requested oral argument The request is denied asthe record, exceptions, and briefs adequately present the issues and thepositions of the parties.The Ambassador to the United States of the Federal Republic of Ger-many submitted directly to the Board an "advisory opinion" in thismatter on behalf of the Federal Republic's Foreign Office. We furtheracknowledge receipt from the Employer of a decision by the New YorkSi ate Division of Human Rights declining to assert Jurisdiction over theEmployer.288 NLRB No. 29agency of the Federal Republic of Germany en-gaged in traditional sovereign activities of a non-commercial nature and thus is exempt from our ju-risdiction under traditional international law princi-ples of sovereign immunity, particularly as codifiedin the Foreign Sovereign Immunities Act of 1976,28 U.S.C. § 1602 et seq. The Petitioner argues thatthe Employer is a private organization underGerman law and subject to the Board's jurisdiction.The Petitioner contends that such nongovernmen-tal organizations funded in whole or in part by for-eign governments are statutory employers becausethey do not fall within any of the exceptions con-tained in Section 2(2) of the Act.2 The Petitionerrelies on State Bank of India, 229 NLRB 838(1977),3 as followed in German School of Washing- Iton, D.C., 260 NLRB 1250 (1982). The Petitionerseeks to represent all employees not otherwise cov-ered by a collective-bargaining agreement with aGerman union4 or any other union. The Petitionerfurther contends, contrary to the Employer, thatthere are no issues here with "sensitive" interna-tional or diplomatic ramifications.For the reasons set forth below, we shall assertjurisdiction over the Employer's operations.A. The Nature of the Employer's OperationsThe record shows that Goethe House New Yorkis one of six branches of the Goethe Institute locat-ed in the United States, Goethe House New Yorkis not incorporated or licensed to do business inNew York State. The Foreign Office of the Feder-al Republic of Germany has by contract5 delegatedto the Goethe Institute, a "registered society"under German law, and through it to GoetheHouse New York, several of its responsibilities inthe area of German cultural foreign policy Theseinclude presenting and organizing cultural eventsabroad, providing information abroad on culturallife in the Federal Republic of Germany, and pro-moting the German language abroad. As stipulated,other nations perform analogous functions directlythrough their foreign offices. The Employer's di-rector testified that, while the Foreign Office re-2 In defining the term "employer," Sec. 2(2) of the Act excludes, inrelevant part, only the following governmental entities, "the UnitedStates or any wholly owned Government corporation . or any Stateor political subdivision thereof. . ."3 Hereinafter referred to as State Bank of India I. Subsequent to thetransfer of this proceeding to the Board, the Board relied on Slate ofBank I in deciding State Bank of India, 273 NLRB 264 (1984), and 273NLRB 267 (1984), enftl. 808 F.2d 526 (7th Cif 1986). We shall refer tothe two latter cases as State Bank of India II.4 The employees of the Employer who are German nationals are rep-resented for collective-bargaining purposes by a German union underGerman law.5 The current contract, or "Framework Agreement," was executed in1976 for "an unspecified length of time." It may be terminated by eitherparty "at the end of a year with twelve months notice." 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtains responsibility for establishing and formulatingcultural foreign policy, implementation of thatpolicy has been delegated in part to the Goethe In-stitute. Each specific program proposed by GoetheHouse New York, for example, must first be sub-mitted to the Federal Republic's New York Con-sulate, which has the authority to veto it. Further,essentially all funding for the Goethe Institute andits branches is derived from the Federal Republicof Germany. Goethe House New York engages inno fund raising activities in the United States andperforms no services on behalf of any entity otherthan the Federal Republic of Germany.Prior to the late 1960's the Foreign Office direct-ly operated cultural centers in the United States.Since that time all such centers have been absorbedinto the Goethe Institute. The Foreign Office, al-though retaining the authority to do so, has essen-tially ceased performing cultural functions not onlyin the United States but throughout the world.Senior officials of the Foreign Office and the Min-istry of Finance are ex officio members of GoetheInstitute's board of directors. Board decisions onwho should be officers of the Institute and on poli--cies viewed by the Foreign Office as impacting onGerman cultural foreign policy are subject to vetoby the Foreign Office's representative.To fulfill its mission, Goethe House of NewYork maintains a language department, culturalprograms department, and a library. The buildingin which these facilities are located is owned bythe Federal Republic and Goethe House NewYork pays no rent. The mission of the language de-partment is to provide information on teachingmethods and materials and curriculum guidance toteachers of German. The cultural affairs depart-ment sponsors a wide ranging series of film show-ings, lectures, exhibitions, symposia, and similarevents, many of which are cosponsored withAmerican cultural organizations.8 All GoetheHouse New York services and events, providedsolely by it, including use of the 16,000 volume li-brary, are available to the pulbic free of charge.7As set forth in the description of the stipulatedunit in section III of this Decision and Direction ofElection, the Petitioner seeks to represent essential-ly a residual unit of otherwise unrepresented em-6 For example, Goethe House New York provided a grant of $5000 toa Seattle, Washington nonprofit theater group for its production of aGerman play Also, Goethe House New York supported an exhibition bythe International Center of Photography7 Goethe House New York solicits a voluntary contribution of $1 fromeach filmgoer to defray costs fo the film program The money taken inthrough this effort amounts to approximately $1000 per year or less than2 percent of the Employer's approximately $600,000-per-year budget forthe New York operationployees.8 Because, as noted at footnote 4 above, allemployees who are German nationals are currentlyrepresented for collective-bargaining purposes by aGerman labor organization, the Petitioner's interestis only in employees who are either American citi-zens or third country nationals.B. The Board's Statutory Jurisdiction1. Monetary measures of the impact oncommerceAt the hearing the parties entered into the fol-lowing stipulation concerning the Employer's com-merce statement:Goethe House New York, German CulturalCenter, one of 114 branches of the Munich-based Goethe Institute for Promoting GermanLanguage Study Abroad and InternationalCultural Cooperation, is an non-profit organi-zation sponsored by the Foreign Office of theFederal Republic of Germany. Goethe HouseNew York operates a center for cultural ex-change and educational purposes and informa-tion. Goethe House New York performs thesefunctions on behalf of the German govern-ment, pursuant to an agreement between theGoethe Institute and the Federal Republic ofGermany. The six branches of Goethe Insti-tute, including Goethe House New York,which operate in the United States, have anannual aggregates budget in excess of $1 mil-lion, all of which is derived from sources out-side the State of New York, namely the Feder-al Republic of Germany.These stipulated facts are sufficient to warrantour finding that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act. The Employer's operations in theUnited States generally and at its New York, NewYork facility in particular are like those of a libraryand also similar to a foundation or educational in-stitution contributing to the cultural and education-al values of the community.8 Although the recorddoes not establish any precise figures on direct orindirect inflow or outflow of goods or services, thereceipt by Goethe Institute in the United States ofmore than $1 million directly from the Federal Re-public of Germany meets the Section 2(6) test ofThe Petitioner described the positions as the following the book-keeper, assistant librarian, administrative assistant in the Program Depart-ment, secretary in the Program Department, messenger, custodian, andmaintenance person.9 In this regard, in German School, supra, 260 NLRB at 1252, theBoard stated that it is not precluded from asserting jurisdiction over anonprofit educational institution despite the fact that such institutions donot engage in purely commercial activities. GOETHE HOUSE NEW YORK259Icommerce between "any foreign country and anyState."" This demonstrates a substantial effect oncommerce and establishes the required statutory ju-risdiction of the Board. Further, because the stipu-lated receipt by the Employer of $1 million fromthe Federal Republic of Germany meets theBoard's standard for assertion of jurisdiction re-gardless of which discretionary test is used, we findit unnecessary to decide which test is controlling.2. Congressional intent respecting coverage offoreign instrumentalities as employersThe Employer contends that its status as a for-eign instrumentality somehow excludes it from thecoverage of the Act. We reject this contention. Itis clear that the Employer does not come withinany express statutory exclusion (see fn. 2, above,and State Bank of India I, 229 NLRB at 840.)The Employer argues, however, that given therecord evidence that Goethe House New York, asa branch of the Goethe Institute, operates essential-ly as an administrative arm of the Federal Republicunder the overall supervision of the Foreign Officethe Employer is engaged in diplomatic activities ofa sort that take it outside the reach of the Act asintended by Congress. In particular, the Employerrelies on a series of cases dealing with foreign flag-ships, notably Benz v. Compania Naviera Hidalgo,353 U.S. 138 (1957); and McCulloch v. Sociedad Na-cional de Marineros, 372 U.S. 10 (1963), in whichthe Supreme Court declined to read the Act as ex-tending to certain maritime operations of foreignflagships because, in the absence of an affirmativeindication of congressional intent, it could notassume that Congress would have meant to author-ize Board inquiries that would, of necessity, in-volve the "internal discipline and order" of a for-eign vessel. McCulloch, supra, 372 U.S. at 19. Forthe reasons set out below, we find that the Benz-McCulloch rule does not apply here.As the Board stated in State Bank of India I, dis-cussed more fully below, the Board recognizes thecanon of statutory construction that the Act is tobe construed as "applying generally only to con-duct taking place within, or having effect within,the territory of the United States." 229 NLRB 838,841. It went on to state that "[w]ithin these bound-aries, there is no basis for believing that the Actwas intended to exclude any employees in ourcountry whose employer in this country is an 'em-ployer' engaged in 'commerce' within the meaningof the Act." Id. Thus, the Supreme Court in Benzand McCulloch declined to construe the Act as ex-1• As indicated above, the record shows that Goethe House NewYork's annual budget is approximately $600,000tending to the internal operations of foreign flag-ships employing alien seamen only temporarily lo-cated in the United States. The court of appeals, inenforcing State Bank of India II, pointed out(supra, 808 F.2d at 533-534) that the SupremeCourt itself has narrowly construed the Benz-McCulloch rule in another case regarding theBoard's jurisdiction over a foreign flagship, Long-shoremen ILA Local 1416 v. Ariadne Shipping Co.,397 U.S. 195 (1970). In that case the Court limitedBenz and McCulloch to their facts in holding that adispute centering on American longshoremen onAmerican docks was outside the internal operationsof the ship, and accordingly was within the Board'sjurisdiction. Ariadne lends further support to ourdecisions in State Bank of India I and II and to ourholding in this case, where the activities of the Em-ployer over which we have been requested toassert jurisdiction occur solely within the territoryof the United States.C. The Board's Exercise of DiscretionaryJurisdictionHaving decided that the Board has jurisdictionunder Section 2(2), (6), and (7) of the Act, we turnto the Employer's argument that the assertion ofjurisdiction would nevertheless be wholly incon-sistent with longstanding international law conceptsof sovereign immunity and, in particular, contraryto the intent of the Foreign Sovereign ImmunitiesAct (FSIA). This argument goes to whether, in ourdiscretion, we should decline to exercise jurisdic-tion that we possess under the Act (i.e., theNLRA). In State Bank of India I, the Board con-sidered both the policy of the Act and publicpolicy with respect to foreign sovereign immunityand found no justification to decline jurisdictionover an employer which is an "instrumentality" ofa foreign state in cases "affecting employees in ourown country whose employer engages in commer-cial activity which meets the Board's jurisdictionalstandards for such enterprises." 229 NLRB at 842.For the reasons set forth below we find that StateBank of India I is controlling here.Although the argument has been made that allacts of foreign states and their agents be accordedsovereign immunity, Congress has explicitly reject-ed this absolute immunity doctrine. The legislativehistory of the FSIA indicates that the Act was in-troduced in accordance with the recommendationsof the Departments of State and Justice, that it ex-haustively considered the competing foreign policyconcerns, and that it intended that sovereign immu-nity be granted only to the public acts of a foreign 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstate.11 Although the FSIA was written to applyonly to judicial proceedings, we see no basis forour substituting a contrary judgment on sovereignimmunity claims made during the course of admin-istrative proceedings before this Agency, particu-larly where such proceedings ultimately are subjectto court view by the Federal courts of appeals, inwhich the FSIA is fully applicable.Accordingly, we shall continue to follow theprinciples established in State Bank of India I forresolving sovereign immunity claims where the em-ployer is otherwise engaged in commerce withinthe meaning of Section 2(2) and (6) of the Act.Thus, although we do not dispute the Employer'sclaim that it is an agency or instrumentality of theFederal Republic of Germany, and thus within themeaning of a "foreign state" as defined by theFSIA," this alone is not sufficient to establish anunrestricted entitlement to sovereign immunity. Inrelevant part, the FSIA states that a foreign stateshall not be immune in any case in which "theaction is based on a commercial activity carried onin the United States by the foreign state."" TheFSIA defines a "commercial activity" as meaning"either a regular course of commercial conduct ora particular commercial transaction or act. Thecommercial character of an activity shall be deter-mined by reference to (its) nature . . . rather than. . . its purpose."14 (Emphasis added.)The legislative history of the FSIA provides fur-ther guidance to the proper meaning of "commer-cial activity" and indicates that the statute was in-tended to deny sovereign immunity to certain labordisputes involving foreign government employers.First, the House Report on the FSIA.15 states thatthe "employment or engagement of laborers, cleri-cal staff or public relations or marketing agents" bya foreign government is an activity included withinthe definition of "commercial activity." An evenstronger indication is the following statement in theHouse Report: "Also public or governmental and" H.R. Rep No. 94-1487, 94th Cong , 2d Sess. 7 (1976), reprinted in1976 U S. Code Cong. and Ad News 6604-6605. Because there was noconference committee report and the House bill was passed in lieu of theSenate bill, subsequent references will be to the House Report12 Under Sec. 1603 (b) of the FSIA, an "agency or instrumentality" isany entity which is a "separate legal person, corporate or otherwise," an"organ of a foreign state," and not incorporated m a State of the UnitedStates or "created under the laws of any third country." Goethe HouseNew York, as a private society under German law which is not incorpo-rated in any State of the United States and which acts as the exclusivecontractual agent of the German government to carry out activities inconformity with the German government's cultural foreign policy meetsall of these tests.13 Sec 160414 Sec 1603 For the purpose of construing the meaning of "commer-cial activity" within the meaning of the FSIA in order to give propereffect to sovereign immunity claima under that Act, we note that thisterm need not be identical in meaning of the terms "commerce" and "af-fecting commerce" under Sec 2(6) and (7) of our Act.15 HR Rep No 94-1487, supra at 16 (1976).not commercial in nature, would be the employ-ment of diplomatic, civil service, or military per-sonnel, but not the employment of American citi-zens or third country nationals by the foreign statein the United States."1 6As set forth elsewhere in this Decision and Di-rection of Election,17 the employees for whom thePetitioner had filed a representation petition fitalmost exactly within these examples of nonexempt"commercial activity" under the FSIA. The Peti-tioner specifically does not seek to represent thoseemployees of Goethe House New York who areGerman nationals, some of whom carry diplomaticpassports, and are subject to German labor lawscovering union representation and collective bar-gaining. The unit petitioned for covers only thoseemployees, most of whom are in clerical or mainte-nance positions, who are either "American citizensor third country nationals." Thus, under the factsof this case, we find that Congress intended thatthe Federal Republic of Germany not be entitled tosovereign immunity for the "commercial activity"of employing the employees at issue in this case.We do not question the Employer's claim that itsoverall purpose in directly providing cultural serv-ice and of subsidizing the cultural programs ofAmerican employers is to implement certain for-eign policy objectives of the Federal Republic.Further, we agree that the employees whom wenow hold are entitled to the protection of the Actprovide services in support of those diplomaticaims. However, entitlement to sovereign immunitydepends on the nature, not the purpose of the ac-tivities in question. 28 U.S.C. • 1603(b). Therecords shows that Goethe House New York car-ries out its functions by, in addition to employingthe employees discussed above, purchasing officesupplies, books, and periodicals for its library andlanguage department. It enters into contracts, or"letters of agreement," with American cultural in-stitutions such as museums, theaters, film societies,and universities to provide financial support forspecific programs which it cosponsors. In all theseactivities Goethe House New York acts as a com-mercial entity, not as a sovereign."We conclude that our determination of the Em-ployer's sovereign immunity claim, made in con-formance with the FSIA, effectuates the policies ofboth the Act and the FSIA. Thus, in asserting ju-16 Id17 See secs. I,A and III18 The House Report indicates that "the fact that goods or services tobe procured through a contract are to be used for a public purpose isirrelevant, it is the essentially commercial nature of an activity or transac-tion that is critical. . Such contracts should be considered to be com-mercial contracts, even if their ultimate object is to further a public func-tion." H R. Rep. No. 94-1487, supra at 16. GOETHE HOUSE NEW YORK261risdiction over the Employer, we reject the Em-ployer's claim that we are acting contrary to the"intent" of the FSIA. Rather, we act in accordancewith the principles of sovereign immunity codifiedin the FSIA.19H. THE LABOR ORGANIZATIONDistrict 65, International Union, United Automo-bile, Aerospace and Agricultural Implement Work-ers of America (UAW), AFL-CIO is a labor orga-19 Because the Federal Republic of Germany is not an exempt entitywithin the meaning of Sec. 2(2) of the Act and because it is not entitledin this case to sovereign immunity under the FSIA, we find it unneces-sary to determine whether assertion of jurisdiction is appropriate underthe doctrine relating to exempt entities set forth in National Transporta-tion Service, 240 NLRB 565 (1979) In Res-Care, Inc. 280 NLRB 670(1986), we clarified the principles of that case and reaffirmed its basic testfor determining when assertion of jurisdiction over an employer provid-ing services to an "exempt" entity is appropriate We therefore also findit unnecessary to rely on the National Transportation analysis in GermanSchool of Washington, D. C, 260 NLRB 1250 (1982)nization within the meaning of Section 2(5) of theAct.III. THE APPROPRIATE BARGAINING UNITAt the hearing the parties stipulated, and accord-ingly we find, that the following employees consti-tute a unit appropriate for the purpose of collectivebargaining within the meaning of the Act:All employees employed by Goethe HouseNew York, German Cultural Center, exclud-ing those employees covered by collective bar-gaining agreements with a German union orany other union, managerial employees, profes-sionals, confidential employees, guards, and su-pervisors as defined in the Act.[Direction of Election omitted from publication.]